Citation Nr: 0504024	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-09 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a laceration of the upper lip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Huntington, 
West Virginia, which confirmed and continued a 10 percent 
disability rating for residuals of a laceration of the upper 
lip.


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  Residuals of a laceration of the upper lip are currently 
manifested by, moderate disfigurement and a slightly 
depressed surface contour.


CONCLUSION OF LAW

The criteria for a rating higher then 10 percent for 
residuals of a laceration of the upper lip have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
March 2003 Statement of the Case and April 2002 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim on appeal.

In particular, the Board notes evidence development letter 
dated in April 2002, in which the veteran was advised of the 
type of evidence necessary to substantiate his claim.  In 
this letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

II.  Factual Background

The veteran served on active duty from January 1952 to 
November 1953.

A rating action in January 1956 granted service connection 
for residuals of a laceration of the upper lip and assigned a 
noncompensable rating.  In February 1994, the RO increased 
the veteran's disability rating to 10 percent.

In a statement from the veteran's representative, received by 
the RO in March 2002, he indicated that the veteran was 
seeking an increased rating for his service-connected 
residuals of a laceration of the upper lip. 

VA outpatient treatment records dated June 2001 to November 
2002 are negative for complaints, treatment or diagnosis 
pertaining to residuals of a laceration of the upper lip.

During a December 2002 VA examination, the veteran reported 
that the residuals of his laceration of the upper lip 
prevented him from eating apples, pears or corn.  He further 
reported that when he attempted to eat this type of food, it 
looked as if he was hit in the mouth.  He previously 
experienced breakdown of his skin and infections which he 
used antibiotics to treat.  Physical examination revealed a 
2.5-centimeter vertical linear scar on the upper lip.  The 
area was smooth and the scar was the same color as the 
surrounding tissue.  No tenderness or adherence was noted.  
There was no noted ulceration or breakdown of skin.  The scar 
was not elevated and it was slightly depressed in the middle.  
The underlying tissue appeared normal and there was no 
evidence of inflammation, edema, or keloid formation.  The 
scar was not disfiguring and it presented minimal limitation 
of movement of the upper lip when the veteran attempted to 
smile.  The scar did not interfere with speech or opening and 
closing of the mouth.  The diagnosis was stable scar on the 
upper lip, status post laceration. 

III. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  
 
The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)
 
While the veteran's appeal of the rating for his skin 
disorder was pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.VAOPGCPREC   7-2003

Accordingly, the Board has the duty to adjudicate the 
veteran's claims under the old regulation for any period 
prior to the effective date of the new diagnostic codes, as 
well as under the new diagnostic code for the period 
beginning on the effective date of the new provisions.  
Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  Inasmuch as 
the veteran has been provided with both the old and the 
revised regulations, and the RO has rated the disability 
under both regulations, the Board may proceed in making a 
determination.
 
The veteran is currently assigned a 10 percent disability 
rating under Diagnostic Code 7802, pertaining to scars, other 
than the head, face or neck, that are superficial and that do 
not cause limited motion.  This code states that for an area 
or areas of 144 square inches (929 sq. cm.) or greater a 10 
percent rating is warranted.  The Board notes that the RO 
incorrectly applied this code to the veteran's disability.  
Diagnostic Code 7802 specifically pertains to scars, other 
than the head, face or neck.  The veteran's scar is located 
in the upper lip area of his face thus, Diagnostic Code 7802 
is inapplicable.    
 
Pursuant to the old criteria under Diagnostic Code 7800, 
which applies to scars, disfiguring on the head, face or 
neck, a 10 percent rating is assigned for moderate; 
disfiguring scars; a 30 percent rating is assigned for 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles; and a 50 percent 
rating is provided when there is a complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).
 
The new criteria of Diagnostic Code 7800 provides that a 10 
percent rating is assigned for one characteristic of 
disfigurement; a 30 percent rating is provided when there is 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features or; 
with two or three characteristics of disfigurement; a 50 
percent rating is assigned for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features, or; with four or five 
characteristics of disfigurement; and, an 80 percent rating 
is provided when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).

Under note (1), following Diagnostic Code 7800, the 8 
characteristics of disfigurement for purposes of evaluation 
under § 4.118, are: 
1.  a scar 5 or more inches (13 or more cm.) in length; 
2.  scar at least one-quarter inch (0.6 cm.) wide at 
widest part; 
3.  surface contour of scar elevated or depressed on 
palpation: 
4.  scar adherent to underlying tissue; 
5.  skin hypo-or hyper- pigmented in an area exceeding 
six square inches (39-sq. cm.); 
6.  skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches 
(390-sq. cm.); 
7.  underlying soft tissue missing in an area exceeding 
six square inches (39-sq. cm.); 
8.  skin indurated and inflexible in an area exceeding 
six square inches (39-sq. cm.).

The medical evidence demonstrates that the veteran has 
residuals of a laceration of the upper lip.  Such disorder is 
currently manifested by a 2.5-centimeter vertical linear scar 
on the upper lip which was smooth and the same color as the 
surrounding tissue.  There was no tenderness, adherence, 
ulceration or breakdown of skin.  The underlying tissue 
appeared normal and there was no evidence of inflammation, 
edema, or keloid formation.  The scar was not disfiguring and 
it presented minimal limitation of movement of the upper lip 
when the veteran attempted to smile.  The scar was not 
elevated but it was slightly depressed in the middle.  

Under the criteria in effect prior to August 30, 2002, a 
rating higher than 10 percent is not warranted, as the 
evidence does not show that the veteran has severe scars 
which produce a marked and unsightly deformity of the 
eyelids, lips or auricles.    38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002).  Under the new criteria of Diagnostic Code 
7800, the veteran meets the criteria for a 10 percent rating 
due to the fact that he meets one of the 8 characteristics 
listed for disfigurement, specifically the surface contour of 
his scar was slightly depressed.  A rating higher than 10 
percent is not warranted, as two or more characteristics of 
disfigurement are not met and there is no visible or palpable 
tissue loss and gross distortion or asymmetry of the 
veteran's lips.

There is no other alternative diagnostic code under 38 C.F.R. 
§ 4.118 that could apply to the veteran's diagnosed skin 
disorder.  

The Board has taken into account the veteran's assertions 
however, he is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis or etiology of a 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the contentions of the veteran are not 
probative evidence that the veteran's current disability is 
manifested in disability that approximates a rating in excess 
of 10 percent.
 
Considering all the evidence, the Board finds that the 
symptomatology referable to the veteran's skin disorder does 
not more nearly approximate the criteria for a rating in 
excess of 10 percent under either the old or new criteria.  
38 C.F.R. § 4.25, 4.118 (2002 and 2004).  
 
The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's skin disorder has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  There is no medical 
evidence that the veteran has been hospitalized for treatment 
of his skin disorder.  Accordingly, the Board finds that the 
impairment resulting from the veteran's skin disorder is 
appropriately compensated by the currently assigned schedular 
rating.
 
Under these circumstances, the claim for an increased rating 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a laceration of the upper lip is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


